Citation Nr: 1015481	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
uvulopalatopharyngoplasty (UPPP).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disorder of the arms and hands (claimed as degenerative joint 
disease (DJD) of the bilateral arms and hands), to include 
consideration as secondary to service-connected 
osteoarthritis of the bilateral shoulders, with rotator cuff 
degeneration, status post rotator cuff repair.

3.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine, to include 
consideration as secondary to service-connected 
osteoarthritis of the bilateral shoulders, with rotator cuff 
degeneration, status post rotator cuff repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959 
and from May 1967 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A personal hearing was held on November 6, 2007, at the 
Phoenix RO before a Decision Review Officer (DRO).  The 
Veteran testified at this hearing, and a transcript of the 
testimony is in the claims file.  

A Travel Board hearing was held on June 10, 2009, at the 
Phoenix RO before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. §7107(c) (West 2002 & Supp. 
2009) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file. 



Procedural History of Claims

The Veteran filed his original claim for service connection 
for "lower back degeneration (L4 & L5-S1 level)" and for 
"osteoarthritis (shoulders elbows, wrists, fingers)" in 
June 1983.  With regard to the claim for osteoarthritis, he 
also mentioned "tennis elbow" and "bursitis".  In a 
February 1984 rating decision, the RO granted service 
connection for DJD, lumbar spine, assigning a 10 percent 
disability rating for that disorder, and it also granted 
service connection for bursitis, both shoulders, assigning a 
noncompensable disability rating for that disorder.  The RO 
denied service connection for tennis elbow.  The Veteran was 
notified of this decision in March 1984 and did not appeal it 
to the Board, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.

In September 2004, the Veteran filed a claim for "increase 
in [service-connected] disability for DJD, bilateral arms, 
hands" and for "[service-connected] disability for DJD 
lumbar spine."  The RO construed this claim as one for 
increased disability ratings for the two service-connected 
disabilities-i.e., DJD of the lumbar spine and bursitis, 
both shoulders,--and also as one for service connection for a 
disorder of the arms and hands.  

In a June 2005 rating decision, the RO granted an increased 
rating of 20 percent for the service-connected lumbar spine 
condition, now characterized as DJD, lumbar spine with 
intermittent sciatica, degenerative disc disease and 
spondylosis T11-12, L2-3, degenerative levoscoliosis, and 
degenerative spondylolisthesis L4-5.  In addition, the RO 
discontinued the noncompensable rating for bursitis, both 
shoulders, and granted separate compensable evaluations for 
each shoulder.  Specifically, the RO granted a 10 percent 
evaluation for osteoarthritis, left shoulder, with rotator 
cuff degeneration, status post rotator cuff repair, and 
granted a 10 percent evaluation for osteoarthritis, right 
shoulder, with rotator cuff degeneration, status post rotator 
cuff repair.  The RO also denied service connection for DJD 
of the bilateral arms and hands.

The Veteran did not appeal the June 2005 rating decision to 
the Board with respect to the ratings assigned for either the 
low back condition or the left and right shoulder conditions, 
and the June 2005 rating decision is final as to these 
issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  Specifically regarding the low back condition, the 
Board notes that, over the years following the June 2005 
rating decision, the RO received statements from the Veteran 
claiming an increased rating for the lumbar spine disability, 
and it also received additional medical evidence pertaining 
to the lumbar spine disorder which it properly considered as 
informal claims for an increased rating.  38 C.F.R. §§ 3.157 
(receipt of medical evidence pertaining to a disability for 
which service connection has been allowed is an informal 
claim for an increase), 20.304 (filing additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination).  It adjudicated those claims in 
rating decisions in July 2005 and August 2007, and the 
Veteran did not appeal either of those rating decisions as to 
the lumbar spine, and they are final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  Therefore, there is 
presently no appeal before the Board as to the lumbar spine 
condition.

Residuals of UPPP

The Veteran's claim for service connection for residuals of 
UPPP was received by the RO in April 2007.  The RO denied the 
claim in the August 2007 rating decision, the Veteran filed a 
timely notice of disagreement (NOD) in September 2007, and 
the RO issued an SOC in September 2007.  The Veteran 
perfected his appeal to the Board by filing a timely VA Form 
9 substantive appeal in October 2007.  Therefore, this issue 
is presently before the Board on appeal.

Bilateral Arms and Hands

As noted above, in September 2004, the Veteran filed a claim 
for "increase in [service-connected] disability for DJD, 
bilateral arms, hands."  Because service connection was not 
in effect for DJD of the bilateral arms and hands, the RO 
construed this claim as one for service connection.  

In its June 2005 rating decision, the RO denied service 
connection for DJD of the bilateral arms and hands on a 
direct basis as not incurred in service and on a presumptive 
basis as not shown within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (service connection for certain 
diseases, including arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service).  (DJD is synonymous 
with osteoarthritis.  Stedman's Medical Dictionary 495 (26th 
ed. 1995)).

On July 28, 2005, the Veteran filed an NOD with the June 2005 
rating decision as to the denial of service connection for 
DJD of the bilateral arms and hands.  The next day, on July 
29, 2005, the RO issued a rating decision confirming and 
continuing its June 2005 denial of service connection for DJD 
of the bilateral arms and hands as not having been incurred 
in service.

In February 2006, the RO issued a statement of the case (SOC) 
in response to the Veteran's July 2005 NOD on the issue of 
service connection for DJD of the bilateral arms and hands.  
The Veteran did not perfect his appeal to the Board on this 
issue by filing a substantive appeal, and the June and July 
2005 rating decisions as to this issue are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In April 2007, the RO received a statement from the Veteran 
claiming, in pertinent part, service connection for DJD of 
the arms and hands as secondary to the service-connected 
bilateral shoulder DJD.  38 C.F.R. § 3.310.  The RO regarded 
this claim as one to reopen the previously denied claim for 
service connection, and it sent the Veteran a notification 
letter in this regard in June 2007, informing him that this 
claim had been previously denied in June 2005 and that that 
decision was final.  The RO also notified him of the reasons 
for the June 2005 decision and informed him that he must 
submit new and material evidence to reopen his claim.  In the 
letter, the RO also defined what constitutes new and material 
evidence and, in an attachment to the letter, what is 
required to substantiate a claim for service connection as 
secondary to another service-connected disorder.  See June 
2007 letter, pages 4 and 9; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  


In the August 2007 rating decision which is the subject of 
this appeal, the RO, in pertinent part, denied service 
connection for DJD of the bilateral arms and hands as 
secondary to service-connected osteoarthritis, bilateral 
shoulders.  In September 2007, the RO received the Veteran's 
NOD as to this issue and issued an SOC on it that same month.  
The Veteran perfected his appeal of the issue by filing a 
timely VA Form 9 substantive appeal in October 2007.  
Accordingly, the issue of whether there is new and material 
evidence to reopen a claim of entitlement to service 
connection is presently before the Board on appeal.  

Concerning this, the Board notes that a new theory of 
causation for service connection for the same disease or 
injury that was the subject of a previously denied claim 
cannot be the basis of a new claim but rather should be 
regarded as a claim to reopen the previously denied claim, 
and if the evidence supporting the Veteran's new theory of 
causation constitutes new and material evidence, then VA must 
reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 
1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 
21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 
Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 
(Fed. Cir. 2005) (noting that a final denial on one theory is 
a final denial on all theories); see also Ashford v. Brown, 
10 Vet. App. 120, 123-24 (1997).  Thus, the Veteran's claim 
for service connection on a secondary basis was properly 
construed by the RO as a claim to reopen the previously 
denied claim for service connection for the same disorder.  

Moreover, the Board notes that, regardless of whether the RO 
has reopened the claim, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim for service 
connection.
However, because the Veteran has submitted medical evidence 
pertaining to carpal tunnel syndrome and there is other 
evidence of record pertaining to the arms and hands, the 
Board will not restrict its review of this claim to one for 
service connection for DJD specifically but rather will 
construe the claim broadly as an application to reopen a 
claim for service connection for "a disorder of the arms and 
hands" generally, and the Board has so stated the issue on 
the cover page of this decision.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009) (holding that the Veteran's claim 
should not have been limited to the specific diagnoses of a 
mental disorder that he had written on his application 
because, although a claimant for disability compensation who 
has no special medical expertise may testify as to the 
symptoms he can observe, he generally is not competent to 
provide a diagnosis that requires the application of medical 
expertise to the facts presented); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  In so doing, the Board notes 
that service connection is already in effect for DJD of the 
bilateral shoulders and for DJD of right elbow and therefore, 
the Board's review will be concerned with whether there is 
another disorder of the arms and hands which warrants service 
connection.

Cervical Spine

In July 2005, the RO received a statement from the Veteran 
claiming service connection for DJD of the cervical spine.  
In March 2007, the RO issued a rating decision denying 
service connection for degenerative joint and disc disease, 
cervical spine, as not having been directly incurred in 
service, and it also denied service connection on a 
presumptive basis, finding that arthritis (DJD) of the 
cervical spine had not been shown in the year following 
separation from service.

In April 2007, the RO received a statement from the Veteran 
claiming, in pertinent part, service connection for DJD of 
the cervical neck secondary to service-connected bilateral 
shoulder DJD.  In August 2007, the RO denied service 
connection for degenerative joint and disc disease, cervical 
spine, as secondary to service-connected bilateral shoulder 
DJD.  

The Veteran filed an NOD in September 2007 in which he 
specifically cited the August 2007 rating decision as the one 
with which he was disagreeing.  However, because this NOD was 
timely received with the March 2007 rating decision, the 
Board will accept it as having been filed with that decision 
denying the claim for service connection on direct and 
presumptive bases as well as with the August 2007 rating 
decision denying the claim on a secondary basis.

An SOC was issued in September 2007, and the Veteran 
perfected his appeal by filing a timely VA Form 9 substantive 
appeal in October 2007.  Accordingly, the Board has 
jurisdiction of the appeal of a claim for service connection 
for degenerative joint and disc disease, cervical spine, to 
include consideration as secondary to service-connected 
bilateral shoulder DJD.

The issues of entitlement to service connection for a 
disorder of the arms and hands and for degenerative joint and 
disc disease of the cervical spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  Current medical evidence reveals no gross pharyngeal 
pathology.

3.  The Veteran did not undergo an uvulopalatopharyngoplasty 
(UPPP) procedure in active service.  

4.  The Veteran's current complaints of the sensation of a 
foreign body, like a piece of popcorn, stuck in his throat 
are not shown to be the result of an injury or disease of the 
throat incurred in active service.

5.  In a June 2005 rating decision, the RO denied service 
connection for DJD of the bilateral arms and hands; the 
Veteran filed a timely NOD with this decision and afterwards, 
the RO confirmed and continued the June 2005 decision in a 
July 2005 rating decision.

6.  The Veteran did not perfect a timely appeal to the Board 
of the denial of service connection for DJD of the bilateral 
arms and hands.

7.  Evidence submitted since the June and July 2005 rating 
decisions, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate a claim for service connection for 
a disorder of the arms and hands (previously claimed and 
adjudicated as DJD of the bilateral arms and hands) and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Residuals of UPPP, if any, to include complaints of a 
sensation of a foreign body stuck in the throat, were not 
incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  June and July 2005 rating decisions denying service 
connection for a disorder of the arms and hands are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

3.  New and material evidence has been received to reopen the 
claim for service connection for a disorder of the arms and 
hands, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, with respect to the Veteran's claim seeking 
service connection for residuals of UPPP, the RO did provide 
the Veteran with notice in June 2007 prior to the initial 
decision of the claim in August 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  Moreover, the requirements with respect to the 
content of the notice were met in this case.  The RO informed 
the Veteran in the notice letter about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically, the June 2007 letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during, military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2007 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

Furthermore, the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the 
June 2007 letter informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter also explained how 
disability ratings and effective dates were determined.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the application to reopen the claim for 
service connection for a disorder of the arms and hands, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  The duty to notify requires, in the context of a 
claim to reopen, that VA look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Concerning this, any defect in the notice letter concerning 
the evidence needed to reopen the claim in this case cannot 
be prejudicial to the Veteran because the Board has reopened 
the claim for service connection for a disorder of the arms 
and hands in the decision below.  Thus, further discussion 
concerning those requirements is not necessary as this action 
is favorable to the Veteran as to the issue of reopening the 
claim.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA has also satisfied its duties to assist the appellant in 
this case.  All available service treatment records as well 
as all VA and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the appellant's 
claim.  Additionally, the Veteran was afforded a VA 
examination in December 2008 in connection with his claim 
seeking service connection for residuals of UPPP.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the December 2008 VA opinion 
obtained in this case is adequate.  The examiner indicated 
that the Veteran's claims file had been reviewed prior to his 
examination.  The examination included a review of the 
Veteran's existing medical records, a discussion with the 
Veteran regarding his medical history, and a physical 
examination of the Veteran's nose, throat and mouth.  Based 
on the medical evidence of record and an evaluation of the 
Veteran, the examiner provided an opinion regarding a nexus 
between Veteran's claimed throat disability and service.  38 
C.F.R. § 3.159(c)(4).  

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with 
an SOC which informed them of laws and regulations relevant 
to the claim.  The Board, therefore, finds that the VCAA duty 
to assist the Veteran has also been satisfied.  

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

A.	Residuals of UPPP

The Veteran contends that he has a current disability of the 
throat resulting from a UPPP.  Specifically, during his June 
2009 travel board hearing, the Veteran explained that he 
underwent this surgery in 1986 at a Naval Hospital to cure 
sleep apnea.  See Board Hearing Transcript at 8.  Reports 
from the Naval Hospital dated from November 1985 to October 
1987 are in the claims file.  He contends that during this 
surgery a stitch was erroneously inserted at the back of his 
tongue and a piece of string was left on the stitch which 
hung down into his throat.  He subsequently underwent 
corrective surgery, but due to the insertion and removal of 
the stitch, the Veteran maintains he currently experiences 
difficulty when swallowing food and liquids and constantly 
feels as though there is something lodged in the back of his 
throat.  See Veteran's April 2007 Statement.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals, 
if any, of UPPP.  First, the Board notes that the Veteran did 
not undergo the UPPP in service but rather at a Naval 
Hospital in March 1986, three years after his separation from 
service.  Second, the Veteran's service treatment records 
show no complaints, findings, or diagnosis of sleep apnea or 
snoring or any problems with sleep.  Third, although there 
were some complaints in service of a sore throat over the 
years, service treatment records show that this symptom was 
attributed to colds, flu, or upper respiratory infections 
(URI) that were treated in service, and a VA examiner who 
reviewed the service treatment records and examined the 
Veteran in December 2008 did not note any significant throat 
problems or attribute the Veteran's current complaints 
regarding his throat to any symptoms of a sore throat in 
service.  Fourth, the Veteran himself has not alleged that 
his claimed throat disorder today is related to any throat 
disorder in service but he attributes it to the UPPP 
performed in the Naval Hospital in 1986.  Finally, there is 
no current diagnosis of a throat condition to which the 
Veteran's current complaints may be attributed.

With regard to the service treatment records showing 
complaints of a sore throat in service, a March 1968 
treatment record shows that the Veteran reported complaints 
of a cold and sinus problems, and on physical examination his 
throat was injected and the examiner's impression was a viral 
URI.  A similar treatment note regarding complaints of a cold 
is dated in March 1971.  The Report of Medical History on a 
November 1972 examination shows that the Veteran checked a 
box indicating that he had "ear, nose, and throat trouble" 
and "sinusitis."  The examiner noted that he had reviewed 
the Veteran's history and noted that it was not considered 
disqualifying ("NCD") for reenlistment to service.  
Clinical evaluation of the mouth and throat was normal on 
examination in September 1974.  In May 1976, the Veteran was 
treated for viral flu symptoms which included an irritated 
throat, and in May 1977, he complained of a sore throat and a 
culture was done which was negative for strep throat.  There 
were no further complaints of sore throat for the remainder 
of service, and clinical evaluation of the mouth and throat 
was normal on examinations conducted in June 1978, August 
1980, August 1981, August 1982, and January 1983.  

The Veteran's post-service treatment records show that he 
underwent the UPPP procedure at a Naval Hospital in March 
1986.  The Naval Hospital treatment records, dated from April 
through May 1986, reflect that he was subsequently seen for 
complaints of post-operative pain and gagging.  However, his 
June 1986 treatment records indicate that his snoring had 
subsided and his throat appeared well-healed from his 
surgery.  The remainder of the treatment reports from the 
Naval Hospital, dated from August 1986 to October 1987, 
indicate that he was routinely seen for complaints of a 
gagging sensation in his throat and nasal difficulties.  The 
evidence of record following the October 1987 treatment note 
is absent for any complaints, findings, or treatment for 
continued throat pain, gagging, breathing difficulties, or 
nasal problems as a result of the March 1986 UPPP procedure.  

The Veteran testified at the hearing before the Board in June 
2009 that he snored in service and that he believed that he 
had had sleep apnea in service even though no one called it 
"sleep apnea" at that time.  Board Hearing transcript, 
pages 10, 12-13.  There are no references to snoring or sleep 
apnea in the service treatment records.  The Veteran 
acknowledged at the hearing before the Board that he did not 
complain about snoring or a sleep problem in service.  Board 
Hearing transcript, page 10.  

In a letter from the Veteran's wife, received by the RO in 
June 2007, she stated that the Veteran's breathing had not 
been right since he had undergone the UPPP.  She described 
his symptoms and stated that he had been diagnosed with sleep 
apnea.

Although the Board finds the Veteran's testimony that he has 
experienced an irritation in his throat since undergoing the 
UPPP credible and finds his wife's statement about his 
breathing difficulties since the UPPP credible, the fact 
remains that the UPPP was not performed during active service 
but rather took place three years after his separation from 
service.  Therefore, any symptoms resulting from this 
procedure did not have their onset in active service or 
result from a disease or injury incurred in active service.  
Moreover, the medical evidence of record does not link a 
current throat disorder, if any, to the Veteran's active 
service.  In fact, the medical evidence of record does not 
indicate that the Veteran is currently being treated for 
residuals of a UPPP or any other throat disorder.  

The Veteran was afforded a VA examination in December 2008 in 
connection with his claim for service connection for 
residuals of the UPPP.  The examiner reviewed the Veteran's 
claims file prior to the examination, recorded the Veteran's 
history in the examination report, and conducted a physical 
examination of his nose, throat and mouth.  The examiner 
noted that the "oral cavity reveals clear floor of mouth, 
tongue, palate and posterior pharynx."  The examiner's 
impression was "no gross pharyngeal pathology."  

Concerning the examiner's impression, the Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  

Regarding the Veteran's statements as to subjective 
symptomatology alone, including here complaints of throat 
irritation or of a sensation of popcorn stuck in the throat, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, are generally not sufficient 
to show the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  For example, where medical science has 
been unable to determine with certainty an underlying cause 
for certain symptoms, even when alleged in common by numerous 
Veterans who constitute a specific population of Veterans 
rather than just by one Veteran, specific legislation was 
required to enable VA to assist that population of Veterans 
with respect to their claims for service connection for 
certain undiagnosed illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Although the Board has taken the Veteran's testimony and 
other descriptions of his throat symptoms into consideration, 
there is currently no medical evidence of a disorder of the 
throat for which service connection may be granted.  
Moreover, the UPPP procedure from which the Veteran contends 
his symptoms have resulted was performed after his discharge 
from service.  Thus, even if there were currently a throat 
condition that was shown to be the residual of the UPPP 
surgery, service connection could not be granted for the 
residuals of a surgery that was performed after service 
rather than during service unless perhaps in a case where the 
surgery was performed for a service-connected disability.  

As to the latter, the Board notes first that, as to the few 
service treatment records showing complaints of a sore or 
irritated throat, there is no evidence of any current throat 
disability that has resulted from those sore throats in 
service.  The December 2008 VA examiner, who reviewed the 
service treatment records and examined the Veteran, did not 
note any significant throat problems or attribute any 
symptoms of a sore throat in service to a current throat 
disorder, if any. 

Second, the Veteran appears to allege that he snored in 
service and that after service his snoring was found to be a 
symptom of sleep apnea for which he underwent the UPPP, and 
so now he contends that service connection should be granted 
for the residuals of the UPPP.  However, the Board notes with 
regard to this that there is no evidence of sleep apnea in 
service or of complaints of snoring.  Although the Veteran is 
competent to say that he snored in service or was told by 
others that he snored, he is not competent to say that the 
snoring at that time was of such a level of severity as to 
constitute sleep apnea.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.  Id., 
FN 4.  The Board concludes that a lay person is not competent 
to distinguish between snoring and sleep apnea because most 
people who snore do not have obstructive sleep apnea.  See 
Merck Manual Professional, Pulmonary Disorders, Sleep Apnea 
(Review/Revision November 2007).  Moreover, the diagnosis is 
"confirmed by polysomnography" which "records and helps 
classify stages of sleep and the occurrence and duration of 
apneic and hypopneic periods."  Id.  
Nevertheless, assuming that the Veteran did have sleep apnea 
in service, there is no evidence of a current throat 
disability to which his current complaints of a sensation of 
something being stuck in his throat may be attributed.  Thus, 
because there is no current diagnosis of a throat disability 
as a result of a disease or injury of the throat in service 
and because the UPPP was performed three years after service, 
the Board concludes that a preponderance of the evidence is 
against the Veteran's claims for service connection for 
residuals of UPPP.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. See Gilbert, 1 Vet. App. at 54.

B.	New and Material Evidence

In a June 2005 rating decision, the RO denied service 
connection for a disorder of the arms and hands; the Veteran 
filed a timely NOD with this decision, and afterwards, the RO 
confirmed and continued the June 2005 decision in a July 2005 
rating decision.  The Veteran did not perfect a timely appeal 
to the Board of the denial of a disorder of the arms and 
hands, and therefore the June and July 2005 rating decisions 
are final.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  

The claim for service connection for a disorder of the arms 
and hands was previously considered and denied as not having 
been incurred in active service.  The RO noted that the 
Veteran's separation examination was negative for any 
diagnosis of DJD in the bilateral arms and hands, and DJD or 
arthritis was the condition the Veteran had specifically 
claimed service connection for.  The RO also indicated that 
the Veteran's private treatment records were negative for any 
evidence that DJD in the bilateral arms and hands was 
diagnosed or treated during service or within one year after 
separation from service.  38 U.S.C.A. §§ 1110, 1131, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The evidence associated with the claims file subsequent to 
the July 2005 rating decision includes private and VA 
treatment records, a VA examination report dated November 
2008, hearing testimony, and the Veteran's own assertions.  
The Board has reviewed the evidence associated with the 
claims file subsequent to the July 2005 rating decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for a disorder of the arms and 
hands. 

In this regard, the additional evidence submitted since the 
July 2005 rating decision reveals that the Veteran was 
treated for elbow and right arm pain at a VA medical facility 
between April 1984 to October 1984.  However, service 
connection was awarded for DJD of the right elbow in a 
February 2006 decision, and so this evidence is not relevant 
to reopening the claim for a disorder of the arms and hands, 
other than the right elbow and left and right shoulders 
because service connection is already in effect for a 
disability, namely arthritis, in those joints.  

However, in November 2007, the Veteran was examined at a 
private treatment facility with complaints of weakness in 
both his wrists.  The examiner noted the Veteran's complaints 
of weakness in his wrists and fingers and his statements that 
he has a poor grip, that he has difficulty using a keyboard, 
and that his right hand was slightly worse than his left due 
to pain and weakness.  The examiner conducted a physical and 
neurological examination of the Veteran and diagnosed him 
with carpal tunnel syndrome in his left hand and severe 
carpal tunnel syndrome in his right hand.  The examiner 
further opined that the Veteran's carpal tunnel syndrome 
diagnosis "is consistent with the history of his job 
description as a personnel chief in the United States Navy."  

During his November 2008 VA examination, the examiner 
diagnosed the Veteran with carpal tunnel syndrome in both 
wrists and the left hand, and with DJD in his left wrist.  

In addition, the Veteran testified during his personal 
hearing before the DRO and at his June 2009 hearing before 
the Board that his duties as a personnel worker in the Navy 
required that he sit in uncomfortable chairs for long hours 
at a time typing on manual typewriters which required 
excessive exertion of the hands and wrists.  The Veteran 
further maintains that his duties as a personnel worker 
contributed to the condition of his arms.  In a statement 
received by the RO in June 2007, the Veteran's wife stated 
her belief that a disability of the arms and hands has 
resulted from the Veteran's duties typing and filing for 
years in service.

While the Veteran claims to suffer from DJD of the arms and 
hands, the medical evidence shows a diagnosis of carpal 
tunnel syndrome.  Multiple medical diagnoses which differ 
from the claimed condition do not necessarily represent 
wholly separate claims.  Clemons v. Shinseki, 23 Vet. App. 1, 
4 (2009).  Therefore, the Veteran's claim should not be 
limited to the specific diagnoses of a disorder that he has 
written on in his application because, although a claimant 
for disability compensation who has no special medical 
expertise may testify as to the symptoms he can observe, he 
generally is not competent to provide a diagnosis that 
requires the application of medical expertise to the facts 
presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 
2007).

In this situation, although the Veteran identifies DJD of the 
arms and hands in his claim, his purpose in filing the claim 
was not to receive benefits for one specific diagnosis, but 
rather for any arm or hand condition that might be related to 
service.  Therefore, the Board has not approached this as an 
application to reopen a claim for service connection limited 
only to DJD, but rather as a claim for any sort of arm and 
hand condition.  Thus, the November 2007 opinion relating the 
Veteran's carpal tunnel syndrome to service also encompasses 
a potential relationship between a disorder of the arms and 
hands and service and therefore, the Board finds that this 
evidence is new and material evidence.  

Concerning this, the November 2007 private opinion and the 
Veteran's hearing testimony are new because this evidence was 
not previously of record.  With regard to whether the 
evidence is material, the November 2007 opinion and the 
hearing testimony relate to an unestablished fact necessary 
to substantiate the claim.  As previously discussed, the RO 
denied the Veteran's claim for service connection for a 
disorder of the arms and hands in the July 2005 decision 
based on the rationale that there was no evidence to show 
that the disability was incurred in active service.  However, 
the November 2007 private opinion reflects that the Veteran's 
disability could be related to the type of work he did during 
service.  Presuming its credibility for the purposes of 
reopening the claim, this evidence relates to an 
unestablished fact and provides a potential etiological link 
between a disorder of the arms and hands and service.  
Therefore, the evidence raises a reasonable possibility of 
substantiating the claim.  

Thus the Board finds that the additional evidence is both new 
and material as defined by regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a disorder of the arms and hands is reopened.  


ORDER

Service connection for residuals of UPPP is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a disorder of the arms 
and hands is reopened, and to this extent only, the appeal is 
granted.  
REMAND

Reason for remand:  To afford the Veteran a VA examination to 
determine the nature and etiology of a cervical spine 
disability and a disorder of the arms and hands and to obtain 
a clarifying medical opinion.

The Veteran contends that his cervical spine disability and a 
disorder of the arms and hands are related to his service-
connected bilateral shoulder disorder.  In light of the 
Board's decision to reopen the Veteran's claim seeking 
service connection for a disorder of the arms and hands, this 
claim must be considered not only on a secondary basis as the 
result of the service-connected shoulder disorder but also on 
a direct basis as having had its onset in service or its 
being the result of a disease or injury in service.  In this 
regard, a private medical opinion in the record indicates 
that carpal tunnel syndrome may be related to the Veteran's 
duties during active service, while a VA examiner's opinion 
is to the contrary.  Neither the private nor the VA 
examination report provides an adequate explanation for the 
conclusion reached, nor does either report address all the 
questions raised by the claim.  Therefore, the Board finds 
that additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's 
claims.

The law provides that VA shall not only make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim but also requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.159.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

The Board notes that, in a November 2007 private opinion, the 
examiner noted that nerve conduction studies showed moderate 
sensorimotor compromise of the left nerve at the wrist and 
severe sensorimotor compromise of the right median nerve at 
the wrist, and indicated that current carpal tunnel syndrome 
may be related to an injury in active service.  Specifically, 
the physician opined that the Veteran's diagnosis of carpal 
tunnel syndrome was "consistent" with his military 
occupational history of working as a personnel chief with the 
U.S. Navy.  

During his personal hearing before the DRO, the Veteran 
maintained that his disabilities were not only a result of 
his duties as a personnel clerk, but were also due to the 
service-connected osteoarthritis in his shoulders.  Service 
treatment records include notes dated from January through 
March 1973 concerning pain of the left elbow which examiners 
referred to as "tennis elbow"; a March 1975 orthopedic 
consult showed a ganglion of the left wrist which was removed 
surgically in June 1975; a June 1975 treatment note indicates 
that he was seen at an Orthopedic clinic for complaints of 
pain in his right hand after pounding a table; and a March 
1980 orthopedic record reflects that he received a 
consultation regarding his shoulder pain and specifically 
complained that the "pain radiates to [his] anterior upper 
arm."  

The DRO arranged for the Veteran to undergo VA examinations 
with respect to both conditions to determine whether a 
cervical spine disability and a disorder of the arms and 
hands were service-related or secondary to the 
service-connected bilateral shoulder disorder.  The Veteran 
underwent a VA examination for his cervical spine and his 
arms and hands in November 2008.  The examiner reviewed the 
Veteran's claims file and conducted a physical examination of 
the Veteran's shoulders, wrists, hands and cervical spine.  
With respect to the Veteran's cervical spine, the diagnosis 
was degenerative disc disease (DDD) and DJD.  
With respect to the Veteran's disorder of the arms and hands, 
the examiner noted a diagnosis of carpal tunnel syndrome on a 
November 2007 private medical report and also by the 
Veteran's history:  "Both wrists and hands which he means 
carpal tunnel syndrome he states.  First onset in 1985."  
The examiner noted, "Left wrist and hand diagnosis is carpal 
tunnel syndrome by electrophysiologic testing but without 
clinical evidence of carpal tunnel syndrome."  With respect 
to the Veteran's contention that the carpal tunnel syndrome 
was related to his having been a personnel worker who typed 
on manual typewriters for 26 years, the examiner rendered the 
opinion that "carpal tunnel syndrome right/left [is] not 
caused by or related to this work in service," and the 
examiner emphasized the Veteran's history of the first onset 
of carpal tunnel syndrome having been in 1985.  Specifically, 
the examiner stated, "Not only did his initial symptoms not 
start until 1985[,] two years after service separation, but 
there is no clear evidence of a link between these two 
things[, i.e.,] the typing and the carpal tunnel syndrome, 
and if there were it certainly would have started many years 
previously and not onset of 1985."  In a March 2009 
addendum, the examiner diagnosed the Veteran with DJD in his 
right wrist, noting that he did not have DJD in his left 
wrist.

The Board concludes that this November 2008 VA examination 
report is inadequate because the examiner did not comment on 
the service treatment records concerning pain of the left 
elbow which examiners referred to as "tennis elbow"; the 
ganglion of the left wrist; the complaints of pain in his 
right hand after pounding a table; and complaints that the 
bilateral shoulder pain "radiates to [his] anterior upper 
arm" and did not state whether any of these findings in 
service might be related to a current diagnosis of the arms 
and hands today.  Moreover, the explanation for disagreeing 
the private examiner's opinion that carpal tunnel syndrome is 
"consistent" with the Veteran's personnel work in service 
is unclear.  

First, the VA examiner simply stated that there is "no clear 
evidence of a link between these two things[, i.e.,] the 
typing and the carpal tunnel syndrome," but it is not clear 
whether the examiner meant there is no clear link in this 
particular case or that there is no clear link in general, 
i.e., according to accepted medical principles or studies in 
the medical literature, between these two things.  See Jones 
v. Shinseki, No. 07-3060, slip op. at 9 (U.S. Vet. App. March 
25, 2010) (noting that the examiner should clearly identify 
precisely what facts cannot be determined; it should be clear 
in the examiner's remarks whether it cannot be determined 
from current medical knowledge that a specific in-service 
injury or disease can possibly cause the claimed condition or 
that the actual cause cannot be selected from multiple 
potential causes).  

Second, the VA examiner seemed to emphasize that the Veteran 
provided an onset of carpal tunnel syndrome in 1985 and that, 
because this was two years after separation from service, the 
carpal tunnel syndrome could not be the result of a disease 
or injury in service.  However, on a VA examination conducted 
in November 1983, the report of which is in the claims file, 
the Veteran complained at that time of "sore, weak wrists 
(sharp pain, then loss of strength)."  Although an x-ray 
report of the left hand and wrist was normal, the VA examiner 
noted, "Arthralgia wrists, uncertain etiology."  

Because the November 2008 VA examiner did not note the 
Veteran's complaints on the 1983 VA examination or state 
whether carpal tunnel syndrome today might be the related to 
the complaints of pain in service in the left elbow or the 
ganglion removal of the left wrist, and because the examiner 
did not provide an adequate explanation for disagreeing with 
the private neurologist's finding that carpal tunnel syndrome 
was "consistent" with the work done in service, the Board 
concludes that another examination and opinion are needed to 
render a decision in this case.  In so concluding the Board 
notes that the private examiner's report, while stating an 
opinion somewhat favorable to the Veteran's claim, did not 
include a rationale or explanation for the conclusion reached 
there either.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because 
it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, 
VA must provide an adequate statement of reasons or bases for 
its decision to pursue such development where such 
development could be reasonably construed as obtaining 
additional evidence for that purpose).  

Finally, with regard to the claim for service connection for 
the cervical spine condition, the Board notes that the 
examiner stated that the Veteran's current cervical spine 
condition was not caused by or related to his service-
connected bilateral shoulder condition, explaining that there 
was no orthopedic reason why the two conditions would be 
connected.  However, the Board notes that the examiner did 
not comment on whether the Veteran's cervical spine 
disability was aggravated by the Veteran's service-connected 
disorder.  38 C.F.R. § 3.310.  Therefore, on remand, this 
opinion should be clarified.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the 
nature and etiology of a the a disorder of the arms and hands 
and cervical spine disability which may be present.  
Consequently, the Veteran must be afforded a new examination 
that addresses the above issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should write to the 
Veteran and ask him whether he has 
received any treatment-at VA, military, 
or private facilities-for his arms and 
hands and/or cervical spine from December 
2008 to the present.  The RO/AMC should 
send him the appropriate authorization 
form to complete to authorize VA to 
obtain any private medical records.  He 
should be asked to provide the name of 
any military or VA facility where he has 
been treated.  The RO/AMC should assist 
the Veteran him in obtaining any 
treatment records he adequately 
identifies.  These records, to the extent 
available, should be associated with the 
Veteran's claims folder.  If any 
identified records cannot be obtained, 
this should be documented in the claims 
folder and the Veteran should be 
informed.  

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should then be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his cervical 
spine disability and a disorder of the 
arms and hands to include carpal tunnel 
syndrome.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  In 
particular, the November 2007 private 
medical report with opinion should be 
made available to the examiner for his or 
her review.  It should be noted in the 
report whether the claims folder and 
November 2007 opinion were reviewed.  

The examiner should offer an opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's DDD and DJD of the cervical 
spine are related to an injury, disease 
or event in service as opposed to being 
the result of some other factor or 
factors.  If this is unlikely, the 
examiner should then offer an opinion as 
to whether the Veteran's DDD and DJD of 
the cervical spine are proximately due to 
or the result of the service-connected 
DJD of the shoulders.  If this is also 
unlikely, then the examiner should 
provide an opinion as to the likelihood 
that the Veteran's DDD and DJD of the 
cervical spine has been or is aggravated 
by his service-connected bilateral 
shoulder disorder.  

The examiner should then examine the 
Veteran to determine whether he has 
arthritis in any of his upper extremity 
joints, with the exception of his 
service-connected bilateral shoulders and 
right elbow.  Specifically, the examiner 
should determine whether the Veteran has 
arthritis in his left elbow, left or 
right wrists or hands.  The examiner 
should specifically note service 
treatment records including those dated 
from January through March 1973 
concerning pain of the left elbow which 
examiners referred to as "tennis 
elbow"; a March 1975 orthopedic consult 
showed a ganglion of the left wrist which 
was removed surgically in June 1975; a 
June 1975 treatment note showing 
complaints of pain in his right hand 
after pounding a table; and a March 1980 
orthopedic record reflecting that he 
received a consultation regarding his 
shoulder pain and specifically complained 
that the "pain radiates to [his] 
anterior upper arm."  In addition the 
examiner should note a report of VA 
examination conducted in November 1983, 
where the Veteran complained at that time 
of "sore, weak wrists (sharp pain, then 
loss of strength)."  Although an x-ray 
report of the left hand and wrist was 
normal, the November 1983 VA examiner 
noted, "Arthralgia wrists, uncertain 
etiology."  

If there is a current diagnosis of 
arthritis in any of the joints of the 
arms or hands, the examiner should offer 
an opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's arthritis is related to an 
injury, disease or event in service.  If 
this is unlikely, the examiner should 
then offer an opinion as to whether the 
arthritis is proximately due to or the 
result of the service-connected bilateral 
shoulder disorder.  If this is also 
unlikely, then the examiner should 
provide an opinion as to the likelihood 
that the  arthritis was aggravated by his 
service-connected bilateral shoulder 
disorder.  

With respect to the diagnosis of carpal 
tunnel syndrome in the left hand and 
right and left wrists, the examiner 
should offer an opinion as to whether the 
carpal tunnel syndrome is related to an 
injury, disease or event in service, 
including the Veteran's duties working as 
a personnel clerk and typist during his 
years in service.  If this is unlikely, 
the examiner should provide an opinion as 
to the likelihood that the Veteran's 
carpal tunnel syndrome is proximately due 
to or the result of his  service-
connected shoulder disorder.  If this is 
also unlikely, then the examiner should 
provide an opinion as to the likelihood 
that the carpal tunnel syndrome was 
aggravated by his service-connected 
bilateral shoulder disorder.  

Aggravation is a permanent worsening of 
the underlying condition beyond the 
natural progression of the disorder, as 
opposed to a temporary flare-up of 
symptoms.  If the examiner determines 
that the Veteran's claimed disabilities 
were aggravated by the service-
connected bilateral shoulder disorder, 
the examiner should identify the level 
of disability to the other joints 
caused by the shoulder condition, to 
the extent possible.  The examiner 
should also provide the basis and 
rationale for any conclusions reached.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medical sound to 
find in favor of a certain conclusion 
as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved wold be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  After the development requested above 
has been completed, the RO should then 
readjudicate the Veteran's claims: (a) 
service connection for cervical spine 
disability, to include as secondary to 
his service-connected bilateral shoulder 
disorder; and (b) service connection for 
a disability of the bilateral arms and 
hands, including carpel tunnel syndrome 
and excluding the service-connected 
bilateral shoulder DJD and right elbow 
DJD, to include as secondary to his 
service-connected bilateral shoulder 
disorder.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



__________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


